UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1540



KENNETH LEE CROW,

                                              Plaintiff - Appellant,

          versus


LAURA A. HADEN, Family Law Master Region I,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-00-33-5)


Submitted:   June 15, 2000                  Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Crow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Lee Crow appeals the district court’s order adopting

the recommendation of the magistrate judge and denying relief on

his complaint alleging violations of his civil rights.     We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Crow v. Haden, No. CA-00-33-5 (N.D.W. Va. Mar. 28,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2